Citation Nr: 0103063	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,773 was 
timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  He died in May 1988; the appellant is his widow.  This 
appeal arises from an October 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Paul, 
Minnesota Debt Management Center (DMC), which denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $1,773 on 
the basis that the request was not filed in a timely manner.  
Thereafter, the case was transferred to the Huntington, West 
Virginia RO, which is presently handling the current appeal.

The Board notes that contentions have been advanced 
concerning the issue of entitlement to waiver of recovery of 
an additional overpayment of improved death pension benefits 
in the amount of $2,584, which was denied by the Committee of 
the RO in May 1999.  It does not appear that a notice of 
disagreement has been submitted concerning this denial; 
accordingly, it is not in appellate status and is not before 
the Board at this time.


REMAND

The question to be answered in this case is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $1,773.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor; or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a).

By decision dated in October 1998, the DMC notified the 
appellant that the Committee denied the her request for 
waiver of recovery of an overpayment in the amount of $1,773 
on the basis of an untimely waiver request.  The Committee 
based its determination on a December 1992 letter to the 
appellant that allegedly notified her of her debt and of her 
right to request a waiver of recovery of that debt.  The 
Committee stated that "[a]ccording to the DMC CAROLS letter 
screen, the debtor was notified of his/her waiver rights by 
letter dated 12/11/92."  This letter is not of record.  As 
such, there is no proof that the appellant was actually 
informed of the 180-day time limit for the submission of a 
waiver request.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9.  In this case, since the timeliness of the 
appellant's request for a waiver of the indebtedness is at 
issue, further evidence-specifically, a copy of the notice of 
overpayment of improved death pension benefits in the amount 
of $1,773 issued to the appellant-should be associated with 
the record.


In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the DMC in St. 
Paul, Minnesota and request a copy of the 
notice of overpayment of improved death 
pension benefits in the amount of $1,773 
issued to the appellant.  In the 
alternative, the DMC should provide 
documentation of what form letters were 
sent to the appellant and the dates 
thereof, as well as "generic" copies of 
these form letters as they existed at 
that time.  All documentation obtained 
must be associated with the claims 
folder.

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




